Allowable Subject Matter
Claims 10-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  See the Examiner’s May 18, 2021 office action, pages 6-7, for reasons for allowance.

Conclusion
The below prior art made of record relied upon and not relied upon is considered pertinent to applicant's disclosure. The below cited art illustrate similar structural with functional capacities similar to Aplicant’s claimed structure.
US 20200407851 A1
US 20200098555 A1
US 20190330738 A1
US 20190093230 A1
US 20180363137 A1
US 20180264516 A1
US 20180135179 A1
US 20180135176 A1
US 20170253969 A1
US 20170051408 A1
US 20150275369 A1
US 20140357058 A1
US 20120199067 A1
US 20100218724 A1

US 20080075838 A1
US 20080035055 A1
US 20060159847 A1
US 20060088985 A1
US 20030111013 A1
US 10907253 B2
US 10822694 B2
US 10655218 B2
US 10453735 B2
US 10364498 B2
US 10224185 B2
US 10081868 B2
US 10006146 B2
US 7718518 B2
US 7629256 B2
US 7294582 B2
US 5925188 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this 
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716